Case 5:17-CV-01072-DAE Document 103-9 Filed 11/07/18 Page 1 of 9

EXH|B|T|
LOR| HOUSTON DEPOS|T\ON

 

 

 

 

 

 

 

 

 

 
    

1 E P$|E)MH?D'[ 103- 91 Filed 11/07/18 PE§©Eé 2 019

2 sAN AN'roNro prvrsroN 2 Appearances ..................................

3 BERT J N TON ) 3 LOR| HOUSTON

4 hae ara.rer§ erso ot l`ot%e§ l?nqe 4 Examination by Mr. Crane ................ 4
521\_%'\';)sréent.AN 5 Changes and Signature Page ................... 51

- C rt R rt ' C rt‘t' t ................. 52

175 ice gm N[}`.FF: ) g ou epo ers e rica e

8 ;§-EC wiggii.eeieue£ 8

9 S'E’FEESKW ) ' 9
10 10
11 """ ' ' ' ' 11 exHra\rs moex

12 ORAL DEPOSiT|ON OF 12 NO. DESCR\PT|ON PAGE
13 LOR| HOUSTON 13 Exhibit 1 r§
14 AUGUST 24. 2018 14 ?§239§ %§J‘lc§gqe COSA000151) ..... 9
15 "'" ' ' " ' ' 15 Exhibit 2 ?voi_ce. ;S§FB §§
16 oRAr. oePosrrroN ar LoRr Housrou. produced as a 1 6 C?B'éAgog § 1500424) .....
17 witness at the instance of the Plaintiits, and duly 17 EXhibif 3 &OSA sCOUnCl&S4 64 erafiol’t
18 swom, was taken in the above-styled and numbered 18 85%\0015¥6 ;§5001517) ..... 43
19 cause on the 24th day of August. 2018, from 3:06 p.rn. 19 Exhibit 4 Ee 1¥|“€f 10 L04|`i
20 to 4:02 p.m., before Sharon L. McDonald. CSR. in and 20 8"1§?£88(;§3§):§1 -----------------
21 for the State ot Texas. reported by machine shorthand. 21
22 at the offices of City of San Antonio, 506 Doiorosa. 22
23 Bui|ding 2. San Antonio. Texas. pursuant to the 23
24 Federal Rules ot Civil Procedure and the provisions 24
25 stated on the record or attached hereto. 25
H!LL COUNTRY COURT RBPDRTBRS HILL COUNTRY COURT RBPORTBRS
[2\0)691-1633 (210)691~1633

1 APPEARANCES 1 LoRrr~rousroN,

2 FOR THE PLA\NT\FF(S)' 2 having been first duly sworn, testified as follows:

3 O§te 058 J CRANE 3 exAMrNAnoN

4 wa extél$e 4 eY MR. cRANE:

7

5 co l c e 416 sbcg|°balo net 5 0 Wou|d you state your name. ptease, Ms. Houston .
6 6 A Lon Houston.

7 FOR THE DEFENDANT(S): 7 0 And what is yourjob title?

8 B§HAM T%UHBV|CH. P-C‘ 8 A l_m an assistant manager for the City of

9 exas 78283 9 San Antomo.

10 §i-QSZ§W com 10 Q And how long have you been doing that?
11 11 A l've been since 2015, so three years.

12 ALSO PRESENT: 12 Q And what kind oijob duties do you have doing
13 Robin Terrazas 13 that?

14 Jean Lane 1_4 A | oversee several departments within the City of
15 Lori Houston, the Wrtness 15 San Antonio. Currentty it's the Center City Development
16 Sharon L. McDona|d, CSR 16 Operations Department. We oversee the parking

17 .- 17 operations, RiverWalk operations downtown parks and
18 18 development. the library system 31 libraries in the city
19 19 of San Antonio. the arts and culture department the
20 20 Wortd Heritage Oiice and the Alamo Master P|an.

21 21 Q That's a long iist. So l guess, then,you would
22 22 be supervising the directors of each of those

23 23 departments?

24 24 A Yes, sir.

25 25 Q ls that your sum total of the people you

 

 

 

 

 

 

 

K!LL COUNTRY COURT RBPORTBRS
(210)691-1533

HILL COUNTRY CUURT REFOETERS
(210)691-1533

,.,

 

 

-l-

@`IOO'l~hUN-\

' 001 l/So'yblrithinld%§®‘€|i&. liédberg became the
mayorthat you didn't have a discussion about possibly
moving that?

A There was discussion about what to do with the
monument, whether to put it in historical context,
whether to move itl but there was no decision. lt was
always discussion because it was around the time the
other discussions nationwide were happening

Q So what's the earliest point you can remember
having a discussion about moving or not mov ing the Travis
Park memorial?

A lt probably would have been January. Actually.
l would say early 2018[sic], around that time. |'d have
to »- l remember - l don‘t know the date, honestly. l
just remember there being a discussion, Councilman
Trevino proposing some options about putting it in
historical contextl and then a CCR was issued. But it's
probably about a year. year and a half.

Q 0kay. And then l think at the August 31st city
council meeting where they took the votel l think you
gave a presentation about moving it or not moving it?

A Yes.

Q Do you remember what you did to prepare for that
briefing?

A Wel|l my department, Center City Deve|opment

 

 

 

H!LL COUNTR! COURT RBPORTBRS
(210)691-1633

 

1 supervise?

2 A l also supervise - l just recently was

3 supervising the EastPoint oftice, but they have moved on

4 to a different division, so that's it.

5 Q And who would your supervisor be?

6 A Sheryl Sculley.

7 Q And she is the city managedl

8 A Yesl sir.

9 Q Have you ever done a deposition before?

10 A Yes.

11 Q Do you understand that you shouldi‘t answer a

12 question unless you understand the question?

13 A Yes.

14 Q And when you were deposed - more than onoe?

15 A Once only.

16 Q Once on|y.

17 THE WlTNESS: l think you were there for

18 that one.

19 (Pause.)

20 Q (BY MR. CRANE) And the thce of Historic

21 Preservation, what department would that be in?

22 A We|lI the Oflice of Historic Preservationl l

23 actually used to oversee them several years ago. Or not

24 several years ago. Actua|lyl within the past year and a

25 half. And that transferred to Rod Sanchez. But it's its
H!LL COUNTR¥ COURT RBPORTSRS

(210)691-1633

1 own department and they used to report to mel but now
2 they report to Rod Sanchez.

3 0 And before you became assistant city manager,
4 were you employed by the City?

5 A Yes. l've been there for 16 years.

6 0 Oh, great. Has anybody discussed with you today
7 what your testimony should be?

8 A No. l know what it's about.

9 Q Sure. So other than Mr. Fitzpatrick or somebody
10 with the city attorney’s office, have you discussed your
11 testimony with anyone?

12 A No.

13 Q Before today?

14 A No.

15 Q Do you remember when you tirst became aware of a

consideration that - moving the Travis Park memoriat?
A Yes.
Q When did that happen?

19 A There was a CCR that was issued by Coun cilman
20 Shaw and Councilman Trevino asking ustc begin a process

to see, you know, how you might put into context and
other opportunities There was a brief discussion, but
then there was a discussion by the mayor. Mayor Ron

24 Nirenberg asked that we consider moving the statue and
25 that was last summer.

 

00 `d CD €h Jd 00 dJ -*

hJ ha hJ hJ ha 59 _A _; _A _; _a _a _A

 

Oftice. was responsible for the relocation We have
Office of Historic Preservation. which was responsible
for doing the history and the research. They have
purview over it. And then we worked with the city
attorney’s office. So l prepared working with all three
of those departments and prepared my presentation based
on the history of the monumentl history of the cannons,
history of the park, and then looking at our overall
authority to relocate. So Iworked with all those
departments.

Q Did you prepare your briefing yourself or did
somebody help you with that?

A l worked with the city attorney's oftice on
that.

Q But drafting slides, putting pictures -

A Andy Segovia and myself worked on that together.
l probably got pictures from the Oflice of Historic
Preservation and the Center City Deve|opment Operations
Department.

Q And you mentioned the history and the research
regarding - was that regarding the monument or Travis
Park or both?

A Al| - all three. the monument, the cannons and
the park.

0 And do you remember who gathered -~ who did the

 

 

HILL COUNTR¥ COURT RHPORTERS
(210)691-1633

H!LL COUNTRY COURT RBPORTBRS
(210)691~1513

 

 

11

 

 

 

 

 

 

f`qc\n E-d 7 r“. r\4/\v'\ r\A r- r` g
1 cfé§é,§rcm¢ , cv owl L-u/-\i; uot,uiiieiii 105-s i eci,itLllws/,lS Page 4 of 9
2 A The Oft'ice of Historic Preservation. 2 Q - Number 000142 in the lower right-hand comer.
3 Q And that's headed, l guess at the time, by 3 A Yes.
4 Shannon Miller? 4 Q That came from the city attorney’s oftice?
5 A lt still is headed by Shannon Miller. ' 5 A They helped draft this. yes. l mean, not the
6 Q lt still is, yes. 6 slide, but the information
7 As you prepared - we|l, let's - if your 7 Q Sure. That's what l'm asking. where the
8 presentation was August 31st, and that's when they took 8 information came from.
9 the votel do you remember how long before that you 9 A Uh-huh.
10 started working on - we||, let me rephrase the question 10 Q But the other question is: How long did it take
11 yet again. 11 you to gather the history or the research that you
12 How long did it take you to prepare your 12 presented to the city council?
13 briefing? Was it days? Weeks? 13 A The history had been developed way before
14 A lt happened very fast. We -the decision to 14 because itwasn‘t - the history was developed when we
15 consider the monument‘s relocation in front of council 15 were looking atl you knowl the whole historic context
16 was probably mid-August, and so l prepared it the week 16 issue because at the time, there was discussion about
17 prior. 17 what do you do with the monument.
13 (Exhiblll marked.) 18 Q Sure.
19 Q (BY MR. CRANE) l show you what's marked Houston 19 A So l recall having discussions with Councilman
20 Exhibit 1. 20 Shaw and Councilman Trevino about, you know, putting it
21 A 0kay. 21 in historical oontext. Councilman Trevino had proposed
22 Q And as l understand it, this - well this has a 22 maybe doing different panels that showed the history. l
23 lot of things to it. 23 believe that was in the Rivard report. And then we had
24 A Uh»huh. 24 talked about other ideas. Actua||yl other relocation
25 Q And, of course, the ordinance is in the front. 25 ideas as we||.
Hl LL COUNTRY C0\JR1' RBPOR'IBRS Hl l`.iL COUNTRY COURT RBPORTBRS
1210)591-1633 1210)691-1633
in 19
1 but if you go to the back, l believe these are your 1 Q Uh-huh.
2 briefing slides or a good portion of them. 2 A But it was - that was it. But that history had
3 A Yes. 3 been developed years prior. We actually had the history
4 Q tBY MR. CRANE) lwanted to ask you about those 4 when we did the Travis Park redevelopment in 2014 of the
5 slides. 5 actual park and the monument, so it's easily available
6 A Sure. 6 0 So when you're talking about the history or the
7 Q l think you already testified it took you, you 7 researchl that would have been months before the
8 think it was days, maybe. getting these slides together? 8 August 31st city council meeting. Are we talking years
9 A Putting the PowerPoint together. 9 or months?
10 Q The PowerPoint, yeah. And the information 10 A l'm talking - l mean, when l'm talking about
11 contained ori here, how about that? ls thatwhat you 11 history, l'm like when was the park developed? How did
12 gathered from the Ofl'ice of Historic Preservation? 12 we get the park? The cannons, Where did they come from?
13 A Depends on which slide. l mean, the pictures. 13 They came from New Mexico. Why were they there? The
14 So -- 14 monument. The Bee Chapter. who donated it. Ta|king
15 Q Let's go - there's pages iri the lower 15 about the artist being from New Orleans. That
16 right~hand comer. 16 information all came from Office of Historic Preservation
17 A So l would have worked with the Office of 17 and we had that a year. | mean, it wasn't new
18 Historic Preservation on the actual history. How did the 18 information thatjust came out.
19 monument come to San Anlonio? Wliat was the histoiy? Wlio 19 0 Sure.
20 was the artist of the monument? l would have worked with 20 A Two weeks prior.
21 them on the cannons. We did research on that. The 21 Q Sure. That's what l'm asking. And so then when
22 Travis Park history. This infonnation. that would have 22 you discussed other ideas with Councilri'en Shaw and
23 come from the city attorney‘s office 23 Trevino, do you rememberwhat the other ideas were?
24 Q And you're pointing to the slide that says 24 A They had issued a CCR talking aboutjugi looking
25 actions - 25 at different opportunities. looking at having a committee

 

 

 

 

iisz coun'ri\v courts summons
taxoisst-\su

H!LL COUNTR¥ COURT RBPORTBRB
1310)691~1633

 

 

15

 

_\_\~\-&_L _l
@°,`.°»,¢,,L*¢,_,°N‘j;$<ooo`io>cnam~_.

ho
C)

hJ FJ 50 h° 53
Ch J> CJ bd _L

 

,~ .- . _, . 1
aflo€k§’at'this$'al'id)tl|iat's whlat»ti§disdd£sé`dlm&m 103-

know, the context. looking at. like l said, the panels,

looking at other options. Maybe doing aitwork. Just

brainstonning ideasl but nothing was ever put in stone.

0 And what did the brainstorm include'? Did
anybody ever give consideration to maybe adding another
statue or something to reflect more context - more
historical context?

A No. The only - l only recall Councilman
Trevino talking about different pane|s. And we had
talked about putting pavement markings that talk about
the history. That was it.

0 Do you remember how many meetings - well, did
you have meetings with the council members or did you
have meetings with Oftice of Historic Preservation staff?

A We had ~ l know we had one meeting. l recall
one meeting. We may have had two. But we did have
meetings to talk about this.

Q And who would be » who would be included in
those meetings?

A lt would have been Office of Historic
Preservation, Councilman Shaw, Councilman Trevino. l
believe Juan Aya|a was in that meeting. and that's all l
recal|.

Q And who - l'rn not familiar with Juan Aya|a.

l-'eiilaiobiilsl/O?/ 18 Page 5 of 9

0 What ionns your belief the City owns the statue?

A Well, the City of San Antonio owns the park.
The statue was donated to the City for that purpose We
have a survey that shows where that statue goes. And the
cannons were donated to the City as wel|. And we
maintain the park and the monument.

Q What suggests to you that the statue was donated
to the city?

A That's the history that we have.

Q Do you remember anything in particularl any
particular document or any particular person saying -

A No.

Q - we believe it was donated to the City?

A This is the history that l've gathered from
Oftice of Historic Preservation and our city attorneys.
Q Wel|l the city attorney doesn‘t research

historical issues, do they?

A No. But if you're talking about ownership, l
mean, that's something that we knew before we went to
counci|. That was all researched.

Q Did anybody - did it occur to anybody at these
meetings to contact the Daughters and see if they agreed
that the City owned the statue?

A No.

CD *J CD th Jd 00 ha -*

hJ hJ ha do ha 53 _a -L ~A _a _A ~A _L _a _a _a
m.c~mi\>-`ocooo`icnm-i>mi\:i-\o°°

 

 

 

BILL COUNTRY COURT RBPORTERS
(210)691-163]

14

H!LL COUNTRY COURT RBPORTBRS
(210)691-1633

16

 

 

 

00 `4 Ch ¢h 45 00 DJ -*

_§_\_\_l_._\
mawN-\o‘°

16
17
18
19
20
21
22
23
24
25

 

A He‘s the office of - he's the executive
director »- l forget his title - over Military Affairs
for the City. General Ayala.

0 And do you think these - you mentioned two or
three meetings Did these meetings extend over months or
weeks?

A l specifically recall one meeting and it was
alter the CCR was developed. We may have had another
onel but it was really just to talk about, you knowl the
optionsl what we could do. And then, like l said,
Councilman Trevino showed his renden'ngs to the Rivard
Repoit. There was a discussion, but that was it. l
don‘t recall a lot of meetings on this issue.

Q At the few meetings you did havel do you
remember anybody bringing up the Daughters of the
Confederacy?

A Oh, we talked about that. We talked about the
Daughters. We talked about the Sons. We talked about
the cemeteries.

Q Did anybody suggest that maybe the Daughters
have some kind of right or ownership interest in the
statue?

A No.

0 That never came up?

A No. We own the statue and the park and the

0 l'm showing you again ExhibitNumber1, and ask
you to look at the first page, if you wou|d.

A Sure.

Q lf you look at the top. Just to - for clarity,
l guess this is the ordinance that was passed; is that
correct?

A Yes.

0 And that was passed by a vote on August 31st of
2017?

A Yes.

Q And it says at the topl 08/31/2017. 0598; is
that correct?

A Yes.

Q And that would indicate it was passed on that
15 date; is that right?
16 A Yes.
17 Q And then it has a - at the top it says an
18 ordinance, and then there's a paragraph the begins with,
19 Authorizing the removal and storage of the Confederate
20 soldier monument.
21 A Uh-huh.
22 0 At the bottom of this paragraph. it talks about
23 waiving the provisions of Section 35-640 and 35-803 of
24 the UDC. Do you recall what those provisions provide
25 for?

genco~.io)¢.n-r>¢»N-\

_L _a _a _a
J> to bd -A

 

 

 

H!LL COUNTRY COURT RBPORTBRS
(210)691'1633

HILL COUNTR¥ COURT RBP°RTBRS
(210)691-1633

 

 

 

lilitietlie§lfaol(tl%!itwppplt§@.é% therigsome suspicion

 

 

10

 

 

1

2 Q 2 that that might happen in San Antonio?

3 A We're waiving thatl yes. 3 A No.

4 Q Do you remember why? 4 Q Was there some, l don't knowl intelligence from
5 A Actuallyl ldol because at the time » HDRC is 5 the police or someone saying there's plans for some kind
6 advisory, but they're advisory to the city manager. This 6 of a rally -

7 decision is a policy decision that city council wanted to 7 A No, there was not.

8 make, and so it was a decision to be made by the mayor 8 Q - or protest?

9 and city oouncil. So it was waived specifically because 9 A No.
10 the mayor requested it be considered by city council. 10 Ct Nothing that you know of?

11 Q When you say a decision the city council would 11 A No. We did have that rally the same day as
12 make, is that in regards to waiving the UDC or 12 Charlottesville, l believe.
13 removing - 13 Q There was a rally here in town.
14 A Removing the monument. 14 A There was a rally, but l don‘t think it was - l
15 Q And whatsuggests to you that city council as a 15 don‘t know how many people attended ltwas actually two
16 whole wanted to move the monument? 16 organizations
17 A The mayor suggested that. He specifically 17 Q This ordinance - yesl it is an ordinance,
18 requested that we take something to council looking at 18 08!31/2017 0598. Do you know who drafted this?
19 the relocation. requesting lt be moved. 19 A That would have been our city attomey. |
20 0 So what indicated to you was something that 20 forget at the time who drafted this. l workeddirectly
21 occurred before August 31st? 21 with Andy Segovia. ll may have been - l'm not going to
22 A Yes. 22 guess.
23 0 Do you remember when he made his indication that 23 Q Whatever you remember. lf you're guessing. if
24 he would prefer to move the monument? 24 you could just explain that you are guessing so that
25 A lt was really about two weeks prior. 25 we're -
HILL COHHTRY COURT RBPORTBRS BlLL COUNTR¥ COVRT RBP°RTBRS
1210)691-1633 1210)691-1633
' iii an

1 Q And if you would, there's several whereases. lf 1 A l believe it was Ed Guzman who drafted this.
2 you look at the second to the last whereas down here. 2 0 You‘ve done a deposition, at least one before,
3 A Yes. 3 all you can do is talk about what you recall.

4 Q Whereas, the City of San Antonio wants Travis 4 A Yes.

5 Park to be a community gathering area where all can feel 5 Q Just if you would be careful to explain you may
6 safe and welcomed. 6 not recall exactly, and then the record will be clear.

7 Was there an issue with all people feeling 7 A l may not recall exactly.

8 safe and welcome in Travis Park? 8 Q Correct. You're getting the hang of it.

9 A No. We just wanted ~ we wanted to make sure 9 A Perfect.

10 that we kept it that the way. 10 Q l want to bring you back to the first page. At
11 Q And then there's a whereas above it right there, 11 the very bottom of there whereas.

12 it's the fourth one from the bottom. lt says, Over the 12 A Yes.

13 past several years there has been a national debate over 13 Q lt says, Wnereas, the Confederate monument and
14 public memorials, devastating incident in 14 cannons should be removed and placed in a location -
15 Charlottesville, Virginia. 15 communicated in an instructive and not divisive way.
16 Was there a concern that what happened in 16 A Uh-huh.

17 Charlottesvil|el \hrginia, could happen in San Antonio? 17 Q Who on the city staff, to your knowledge,

18 A Abso|utely. There's always a concern about 18 suggested the Travis Park memorial was communicating
19 that. That's what's happening nationwide. But this 19 something in a divisive way?

20 was - this was not a decision that was made because of 20 A l don‘t reca|l.

21 Charlottesville, This was a decision that's been a 21 Q Do you know where this language came from?
22 debate going on and it was elevated by all these national 22 A | do not.

23 incidence$. yeS~ 23 Q Did you ever hear Council Member Shaw or Trevino
24 Q Was there anything - l mean, everyone is 24 suggest that it was divisive in some way?

25 familiar with the incident in Charlottesville, but other 25 A l can't recall if he used the word divisive. l

 

 

 

 

 

HILL COUNTR¥ COURT REFORTBRS
(210)691-1633

HILL COUNTRY COURT RB¥ORTBRS
(210)691-1633

 

 

 

 

 

 

 

 

 

f".-\r\,\ i' 4 -) ha -..-. 71
1 n‘i€é'a'ii-’: an'd'ht(sb’ebt<iitg¢ia'»ttr§bsi Mwiement IOS- 91 samee.lmw,oygier pe§@@ee;i Of 9
2 council action. Councilman Shaw was very passion ate 2 A l am.
3 about the issue. 3 Q ls there a committee up and running to talk
4 Q Before August 31st, do you - 4 about that yet?
5 A Oh, no. 5 A We do have a committee of city staff that is
6 0 - remember any council members suggesting it 6 looking at possible entities we could partner with, but
7 was divisive in some way? 7 we do not have an executed agreement
8 A No. 8 Q Has the committee met'?
9 Q Would you turn to the second page. 9 A ¥es.
10 A Sure. 10 Q Do you know how many times it‘s met?
11 Q Well, l'|l help you with that. At the lower 11 A Probab|y four or hve.
12 right-hand corner, it says COSA00136. lf you look at 12 0 And lguess the hist meeting would have been
13 Section 3, it says the city manager or her designee 13 after the monument had come down?
14 will -- is authorized to execute a professional service 14 A Ohl yes.
15 contract to remove and relocate the monument. 15 Q Do you have anybody outside of - any non-city
16 Was that you that did the - were you 16 employees sitting on the committee?
17 designated to do that? 17 A The San Antonio Conservation Society and the
18 A Yes. 18 Texas Historic Commission.
19 Q ln fact, l think l've seen your signature on a 19 Q Was there any consideration to asking if someone
20 contract to remove and relocate? 20 from the Sons of Confederate Veterans or Daughters of
21 A Yes. 21 Confederate Veterans to sit on the committee?
22 0 What kind of process did you follow to do that? 22 A No.
23 A Well, city council authorized ustc do that. 23 Q ls there a reason why?
24 0 Sure. 24 A We wanted to keep it to intema| committee. and
25 A We identified Vault Services to move it. 25 then experts who knew how to handle art and then also
HILL COUNTRY COURT REPDRTBRS H!LL COUNTRY COURT RBFORTBRS
(210)691-1633 (210)691-1633
' 99
1 They - l found that they had done that before. They did 1 have the historical context with the Tl-lC and the
2 that for Austin. And so we asked them to submit a 2 Conservation Society.
3 proposal and we went to council authorizing ustc execute 3 Q l'm going to help you out and tell you some
4 that. 4 pages | wanted to ask you about. Lower right~hand
5 Q Did anyone else submit a proposal? 5 comer. 144. At the top that says City of San Antoniol
6 A No. 6 Legislation Details with text, can you summarize what the
7 Q Did you ask anyone else to submit a proposal? 7 purpose of this document is? lt says at the top, Staff
8 A No. 8 brieth with ordinance.
9 Q ls there a requirement to collect three bids? 9 A This is a council briefing that's attached for
10 ' A l wouldn't know. | was looking at someone who 10 every council member to review to give them a briefing on
11 could - this is such a specific issue. You want someone 11 the actual action they'|l be taking at that meeting, and
12 who can take care of the monument and relocate the 12 then it provides the summary, briefing background and
13 monument and l wanted to go to somebody who knew how to 13 fiscal impact. This is posted with the agendas.
14 do it and could protect it in a safe way. 14 Q So would this have been part of your
15 Q Do you remember - ifthe vote was taken 15 presentation on August 3tst?
16 August 31st to remove it, do you remember how far before 16 A No. This was - this was part of the agenda.
17 that you contacted Vault? 17 Q l see.
18 A lt would have been about two weeks. 18 A So when you post the city agenda. then you have
19 Q And then if you would, look at Section4 on that 19 a memo that outlines the action so the public can go
20 same page, lt says the city manager or her designee will 20 click on that and look at the memo.
21 develop a nonprofit for a place to put the Confederate 21 0 l guess that makes sense now because in the
22 soldier monument and two cannons. To your knowledgel has 22 middle Of the Page fh€r€'S a dale 0108/31. but
23 that occurred? 23 otherwise, the document isn't dated.
24 A No, it has not. 24 A Uh-huh.
25 Q Do you know - it says the city manager or her 25 0 So l guess this would have been part of the

 

 

 

 

 

HILL COUNTR¥ CCURT RBFORTBRS
(210)691-1633

HILL COUNTRY CoURT RBPDRTBRS
(210)691-163]

 

 

15

 

 

 

 

 

 

1 ass nsihe'saik§@he_r¢-uee L)ocumeni ios-9 iie.ol 11/07/18 Page s ore

2 Q There's so many and they're reproduced in 2 A No.

3 different forms. l bet it is the same one. So this 3 {Exhibit2 marked.)

4 looks like the same thing as what you referred to as the 4 0 {BY MR. CRANE) l hand you what's marked Exhibit
5 memo, although it does say, Fi|e Number 17-4900 at the 5 Number 2. |t's addressed to ycu, sol assume you‘ve seen
6 top. Otherwise, the body is certainly very similar. 6 this before.

7 Well, then l‘ll ask you the same question 7 A Yes.

8 l've asked aboutwhat you referred to as the memo. ls 8 Q This is the invoice from Vault Fine Art

9 this something that you would have prepared? 9 Services, correct?

10 A Yes. 10 A Yes.

11 Q And if the meeting or the vote was taken 11 Q And this is where they're asking for the payment
12 August 31stl do you think you prepared the memo days 12 of $147,000?

13 before or would it have been weeks before the meeting? 13 A Yes.
14 A lt would have been no more than a week before . 14 Q And if you look on the first page it says -

15 Q And is that something you typically do for 15 it's dated 09/15. Did you receive any invoices after

16 proposed ordinances? You prepare a memo? 16 this one?

17 A Yes. 17 A l don't recall. l don‘t think so.

18 0 And thatwould be part of the agenda that would 18 Q lf they moved the monument and granite -
19 be posted? 19 granite blocks two more times after this, you don't
20 A Yes. 20 recall getting any invoices for those services?
21 Q lf you would, look at the last page of this 21 A l wouldn't have - l wouldn't have been the one
22 document lt has 151l the very last page. Have you seen 22 who was taking care of that contract, so l only handled
23 that page before? 23 the initial relocation, so l don't recall that.
24 A Just receni|y. 24 Q And you don't remember hearing at a meeting that
25 Q Just recently'? 25 they‘ve invoiced for additional monies?

HIhL COUNTRY COURT RBPORTBRS HILL COUNTRY COURT RBP°RTBRS
1210}691'1633 1210)69\-1633
an an

1 A But it was not - but not until recently. 1 A No.

2 0 Was this not part of the memo for the agenda for 2 Q Did anyone - welll let me - you're the person
3 August 31st? 3 to ask about this. When you asked Vault to submit a
4 A l don‘t think so, no. 4 proposal, did you give them a statement of the work you
5 Ct And when you saw it reoent|y, was that part of 5 wanted them to accomplish?

6 this |awsuit? 6 A l did tell them that l wanted the removal and
7 A Yes. 7 the relocation to - and it had to be done in a safe

8 Q How long ago was that? 8 manner. That was it. Then they - they gave us a scope
9 A Probably within two weeks. 9 and we reviewed it.

10 ` 0 Before two weeks ago, had you ever seen this 10 0 Did anyone - so no one from the City told them
11 before? 11 maybe in broad terms how they wanted the removal to
12 A No. 12 occur?

13 Q Do you understand what this apparently 13 A Other than being safe and not damage the
14 represents? l mean, the wording is, Petition of the 14 monument.

15 Daughters of the Confederacy to erect a monument in 15 Q Yes, ma'am. Other than those two cautions,
16 Travis Park. Have you read through this before? 16 nothing was given them specifically that told them how to
17 A | have recently. 17 do it or how not to do it?

18 Q But before a couple of weeks ago - 18 A We did get measurements for theml but that was
19 A No. 19 it. And then they submitted a scope to us.

20 0 - you don't recall Seeing this before? 20 Q And when you told them verbally remove it, do it
21 A No. 21 in a safe mannerl do you think that was in the two weeks
22 Q And at the meetings you had with the council 22 before the August 31st meeting?

23 members or with Shannon Miller. no one mention ed the 23 A Yes.

24 existence of what appears to be the City giving 24 Q ln its current location, is the monument and the
25 permission to the Daughters to erect a monument iri Travis 25 granite box, are they under any kind of insurance

 

 

 

 

H!LL COUNTRY CCURT RBPORTBRE
1210)691-1633

HXLL COUNTRY CDURT RBPORTBRS
1210)691'1633

 

 

CaS€ 5217-CV-OlO72-DAE

€€9¥‘¥69(01!1
SHSLHOdHU LHHOD ANLNROD 1113

Document 103-9 Filed 11/07/18 Page 9 019

559!°1691012)
SlHLHOdZH LH°OS Au&NnOS 111"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

io ilauioue ianni_au i.ue i iein itin.iaa mining i ga gz
'uoisi)uadns vz VZ

Aw iapun udedbouats won paqinsuen .iaiei puc 'inn.n €Z ga

ann inn Bui\nou twa \nnu victim out ‘\nrui ain iiai zz 33

ci ineo )aq uodn mims pue pauogneo Ainp ing ew Aq Lz Lz

uaeq ouineu ssousim pies ei.n ’qde.iBouais ui aui itq ua)iei oz oz
pauoguai.u own ain is seivi 'pai.ueu e.ioiaq uie.iaq 'ssauii_M el el
out 'Noi.snoii irio'i so idu=sueliuoiiis°dap Bv!°BN'-ua\ii gi m
tent farm am oiaiaq ucndeo am ui am Aq peieis spot ll __ ii

ain ieqi Ain.iao Aqa.ieq op ‘sexal jo a\eis ain ici pue ui gi ('w'd zo:o is pepnpuoo uoi_nsodaq) gi
wooden vuevvous mines 'ci1vNocow '1 Noaviis ‘i gi '\eiii io euin ain nn suonsanb itui b`ui/uesa) gi
111 lll.l blmle alll 110 Z)lOIHlVlel:l 'tllN 111

8102 'trZ 15050`\1 81 `SUO!lSallb lallio 91
Noi.snou laio‘i =io Noii.isoaaci 'ivtio gi Otl GABli | 'llle,€ul ‘noil )|uBlL|_ I§|NV}_-|f) 'Hw gi
aivoiaiiziao oni'ii=uaivoiaiiaao s.saiaoaau ii 'Ae)io 0 ii
01 'i! UM° SSOl> _1! uMO P!P ll113 941 V 01

l ( ~ g 6 iii pauiiio iei.nlliio ain sia/vin paiunsse sieqiuaui |iounoo 5
qu`|;h/rgi,N-L|y(?ii§ lNVlNWS§S Equ a_HJ‘ g iauio pue not ‘Mcu>i noll se let sv Letnieis ain pauiiio olin g
0 1 A SA L pauoiisanb iei\a auo ou ‘mou>| noA se ie,i se ing 0 /_

( `S=l:l.beM Ys'gjl _§om 9 .saA V 9

‘iuapis'(§i_ g ¢;Koeiapa;uog am io sieiuBneq g

co s.iaa v ‘auoisieu.ico ain ui parties pen ii azi|eei noA 0 v

t Noi Ni'iudi‘ R§ic° mae s 'illainl°'='qv v 9

uoisuiici omcmv ms z aiesinoit ii aes ia/ie noit z
iiid'ddllditii§ldls$alidi%ad§§i`dn i 05 nic uiasii ainieis evil uiiM ieiiiw€i not aiaivi o i

cs
€ESI-ISBIOIZI ft§!-IGB(D!Z)
SHSLHOdHH LHROD RHLRHOS 1118 SHZLUOJBH LHBOS AHLHHO$ 11["

92 'M°U>l l.llOP l V 92
118 81|331911 11 OP 995 PlP 10 JSII!W trZ
M 93 uouueiig ioi ii:ueasai ain pip cum iiiou)i noit on 0 93
ZZ `SQA V ZZ
18 US|l!W ll°UUBllS llq PaPF-’€ll S.i€lll puV 0 1Z
oz 'uone/uesaid ouoisii-i io aoi_go ain won paniaoai oz
ci SM ieui Moisiu auiio bed ueaq alien pinOM ii v 61
gi gouipueisiepun ieqi pauuoi not aiauM gi

Li iequieuiai noll og ',tii;) ain oi an;eis ain peieuop peu /_i

gi siaiufineg ain iein seiii liuipueisiapun inot io uoiioai|ooai gi

gi inc/t iein iaiiiee pauonuaui noA 'suoitsenb aioiu gi
vi io aidno=i 9 isnl ‘uoisnOi-i ‘Sw tanuo 'uw /ua) o vi
ci ('oo:v oi secs ‘ua)i€i Ssaoau) si
21 'A|SlnlOSqV f>lOlHJ.VdZ.l.l:l 't:llN 81
ii clean >i@irib € ain an uec :aiivuo 'ui'i ii

01 'ON V 01

6 grain op 01 spuni eiixa ;o pui)i flue - ssaoxa 6

g itue fled oi eneu litig ain seog 'Aiig ain llq peuwio g

L ltiiiioei e iii paoeid ueaq seq euoisiauic:i aul 0 1

9 '°N V 9

9 Leoeiois amici aai ietuaiio pui)i g

v itue Buiited ring aui si 'uoiieooi iuaiin:) sii u| 0 iv

Nosvaa BSNVH:) ann aevd 9 `°N V 9

eioz ‘vz .i.snenv raivci Nolsnoi~i iam raiva ssamwi Z billed Z
ggmgNg,S qNV SDNVH;, i 6uiaq seM ii aiauivi inoqe suiaouoo sseidxa pue no,t oi i

19 v

 

